Name: Council Regulation (EU) 2017/1419 of 4 August 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: international affairs;  maritime and inland waterway transport;  civil law;  Africa;  international trade
 Date Published: nan

 5.8.2017 EN Official Journal of the European Union L 204/1 COUNCIL REGULATION (EU) 2017/1419 of 4 August 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2017/1427 of 4 August 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) 2016/44 (2) gives effect to measures provided for in Council Decision (CFSP) 2015/1333 (3). (2) On 29 June 2017, the United Nations Security Council adopted Resolution (UNSCR) 2362 (2017) extending the application of measures to vessels loading, transporting or discharging petroleum, including crude oil and refined petroleum products, illicitly exported or attempted to be exported from Libya and further specifying the listing criteria. (3) On 4 August 2017, the Council adopted Decision (CFSP) 2017/1427 amending Decision (CFSP) 2015/1333. (4) Regulatory action at the level of the Union is necessary in order to implement these measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2016/44 is amended as follows: (1) in Article 6, paragraph 1 is replaced by the following: 1. Annex II shall include the natural or legal persons, entities and bodies designated by the Security Council or by the Sanctions Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 19, 22 or 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015) or paragraph 11 of UNSCR 2362(2017).; (2) Article 15 is amended as follows: (a) paragraph 1 is replaced by the following: 1. It shall be prohibited to load, transport or discharge petroleum, including crude oil and refined petroleum products from Libya on designated vessels flying the flag of a Member State unless authorised by the competent authority of that Member State after consultation with the Government of Libya focal point.; (b) paragraph 6 is replaced by the following: 6. Financial transactions including the sale, the use as credit and the taking out of transport insurance, with respect to petroleum, including crude oil and refined petroleum products aboard designated vessels, shall be prohibited, if the Sanctions Committee has so specified. Such prohibition shall not apply to the acceptance of port fees in the cases referred to in paragraph 3.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) See page 99 of this Official Journal. (2) Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (OJ L 12, 19.1.2016, p. 1). (3) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015. p. 34).